
	
		II
		112th CONGRESS
		1st Session
		S. 1273
		IN THE SENATE OF THE UNITED STATES
		
			June 23, 2011
			Mr. Casey (for himself,
			 Mr. Harkin, and Mr. Sanders) introduced the following bill; which
			 was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To amend the Fair Labor Standards Act with regard to
		  certain exemptions under that Act for direct care workers and to improve the
		  systems for the collection and reporting of data relating to the direct care
		  workforce, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Direct Care Job Quality Improvement
			 Act of 2011.
		2.FindingsCongress finds that—
			(1)direct care workers are the linchpin of the
			 Nation’s paid long-term care system, providing essential care and daily living
			 services to many of the approximately 10,000,000 Americans who are elderly or
			 live with disabilities;
			(2)more than
			 two-thirds of older adults will need some form of long-term care at some point
			 in their lives and by 2020, 15,000,000 Americans are expected to need such
			 care;
			(3)the ability to
			 meet the Nation’s need for long-term care services and supports depends largely
			 on a strong, stable direct care workforce;
			(4)the United States
			 faces an impending shortage of qualified direct care workers to provide
			 personal and long-term care and support services;
			(5)direct care work
			 is demanding, working conditions are often difficult, and turnover is high
			 because of low pay, lack of access to health insurance and other benefits,
			 inadequate training, limited opportunities for advancement, and lack of
			 respect;
			(6)direct care
			 workers are often underpaid: 45 percent of direct care workers live at or below
			 the poverty level, and nearly half live in households that receive one or more
			 public benefits;
			(7)the average annual
			 income for direct care workers is $17,000, and more than 1 in 4 of such workers
			 lack health insurance; and
			(8)State management
			 information systems are rarely designed to gather and report basic information
			 about the direct care workforce that could be used to assess workforce
			 challenges or monitor changes in the direct care workforce over time.
			3.Limitation to
			 exemption under the Fair Labor Standards Act
			(a)Home Care
			 WorkersSection 13(a)(15) of
			 the Fair Labor Standards Act of 1938 (29 U.S.C. 213(a)(15)) is amended to read
			 as follows:
				
					(15)any employee employed on a casual basis in
				domestic service employment to provide babysitting services or any employee
				employed on a casual basis in domestic service employment to provide
				companionship services for individuals who (because of age, infirmity, or
				disability) are unable to care for themselves (as such terms are defined and
				delimited by regulations of the
				Secretary);
					.
				
			(b)DefinitionSection
			 3 of the Fair Labor Standards Act of 1938 (29 U.S.C. 203) is amended by adding
			 at the end the following:
				
					(z)The term casual basis in domestic
				service employment to provide companionship services means employment
				which is irregular or intermittent, and which is not performed by an
				individual—
						(1)whose vocation is the provision of
				companionship services; or
						(2)who is employed by
				an employer or agency other than the family or household using the services of
				such employer or agency.
						Employment is not on a casual basis
				if any family or household employer employs an individual performing
				companionship services for more than five (5) hours per week or has employed
				the individual for a time period that has extended beyond twelve (12) weeks in
				a calendar
				year..
			4.Long-term
			 services and supports
			(a)Direct care
			 workforce monitoring program
				(1)In
			 generalThe Secretary, in cooperation with the heads of other
			 relevant departments, shall develop a program to monitor the capacity and
			 adequacy of the direct care workforce in all relevant, as determined by the
			 Secretary, Federal health care programs (as defined in section 1128B(f) of the
			 Social Security Act (42 U.S.C. 1320a–7b(f)).
				(2)Monitoring and
			 evaluationUnder the program
			 described in paragraph (1), the Secretary shall monitor and evaluate—
					(A)the quality of
			 services provided by direct care workers through Federal health care programs,
			 including in-home and community-based settings and in long-term care settings;
			 and
					(B)the adequacy of
			 the direct care workforce to provide services through such programs,
			 including—
						(i)the
			 stability of such workforce, including turnover rates;
						(ii)an
			 evaluation of geographic variation in the adequacy of such workforce;
			 and
						(iii)the adequacy of
			 such workforce to meet the current and future demand for long-term services and
			 supports under such programs.
						(3)Data
			 sharingFor purposes of
			 improving the adequacy of the direct care workforce and quality of services
			 provided by such workforce through Federal health care programs, the Secretary
			 shall—
					(A)facilitate the
			 sharing of data on such workforce between relevant Federal departments and
			 between States;
					(B)prepare
			 cross-State comparisons of such data and share such comparisons with States;
			 and
					(C)share with States and Federal departments
			 best practices for developing an adequate workforce that provides high-quality
			 direct care services.
					(b)Reporting on
			 workforce adequacy under Medicaid
				(1)In
			 generalSection 1902(a) of the Social Security Act (42 U.S.C.
			 1396a(a)) is amended—
					(A)by striking
			 and at the end of paragraph (82);
					(B)by striking the
			 period at the end of paragraph (83) and inserting ; and;
			 and
					(C)by inserting after
			 paragraph (83) the following:
						
							(84)provide that the State shall submit to the
				Secretary an annual report that, with respect to both the current and future
				needs of individuals who are enrolled in the State plan for long-term care
				services and supports, details the capacity and adequacy of the direct care
				workforce (as such term is defined in subsection (ll)) in the State (including
				specifying the number of full-time and part-time direct care workers, the
				turnover rate for such workers, the number of vacancies for such workers, the
				average wage for such workers; the typical benefits package offered to such
				workers, and any other data related to the direct care workforce in the State
				that the Secretary
				requires).
							.
					(2)Definitions and
			 exception from waiverSection
			 1902 of the Social Security Act is further amended by adding at the end the
			 following:
					
						(ll)Direct care
				workers
							(1)DefinitionsFor purposes of this subsection and
				subsection (a)(84):
								(A)Direct care
				workerThe term direct
				care worker has the meaning given each of the following terms in the
				2010 Standard Occupational Classifications of the Department of Labor: Home
				Health Aides [31–1011], Psychiatric Aides [31–1013], Nursing Assistants
				[31–1014], and Personal Care Aides [39–9021].
								(B)Direct care
				workforceThe term
				direct care workforce means the workforce made up of direct care
				workers.
								(2)Exemption from
				waiverIn the case of any
				State that is providing medical assistance to residents of such State under a
				waiver granted under section 1115 or section 1915, the Secretary shall require
				the State to submit the report required under subsection (a)(84) in the same
				manner as the State would be required to submit such report if the State had in
				effect a plan approved under this
				title.
							.
				(3)Effective
			 date
					(A)In
			 generalExcept as provided in
			 subparagraph (B), the amendments made by this subsection shall take effect 180
			 days after the date of the enactment of this Act.
					(B)Rule for changes
			 requiring State legislationIn the case of a State plan for
			 medical assistance under title XIX of the Social Security Act that the
			 Secretary determines requires State legislation (other than legislation
			 appropriating funds) in order for the plan to meet the additional requirement
			 imposed by the amendments made by this subsection, the State plan shall not be
			 regarded as failing to comply with the requirements of such title solely on the
			 basis of the failure of the State to meet this additional requirement before
			 the first day of the first calendar quarter beginning after the close of the
			 first regular session of the State legislature that begins after the date of
			 the enactment of this Act. For purposes of the previous sentence, in the case
			 of a State that has a 2-year legislative session, each year of such session
			 shall be deemed to be a separate regular session of the State
			 legislature.
					5.Prioritizing
			 analysis by National Health Care Workforce Commission
			(a)Additional high
			 priority areaSubparagraph (A) of section 5101(d)(4) of the
			 Patient Protection and Affordable Care Act (42 U.S.C. 294q(d)(4)) is amended by
			 adding at the end the following:
				
					(vi)With respect to the direct care
				workforce—
						(I)a review of current and projected workforce
				supply and demand, including a review of workforce size, employment settings,
				turnover, compensation, and benefits;
						(II)an analysis of the adequacy of existing
				workforce data, data collection, and monitoring infrastructure; and
						(III)recommendations
				for new or additional uniform data elements across regions and States that are
				necessary to track workforce supply, demand, and
				shortages.
						.
			(b)ApplicationThe amendment made by paragraph (1) applies
			 beginning with the reports required by section 5101(d)(2) of the Patient
			 Protection and Affordable Care Act (42 U.S.C. 294q(d)(2)) for 2011.
			6.Grants and
			 technical assistance for data collection and monitoring
			(a)In
			 generalThe Secretary shall award grants to States, Indian
			 tribes, and tribal organizations for the purpose of developing comprehensive
			 data collection and monitoring systems to assess the adequacy and stability of
			 the direct care workforce of the State or Indian tribe, as applicable, to meet
			 current and future demand for long-term services and supports.
			(b)Use of
			 fundsA State, Indian tribe, or tribal organization receiving a
			 grant under
			 subsection (a) shall use the grant
			 for—
				(1)an assessment of
			 current data sources and data gaps on the volume, stability, and compensation
			 of the State or tribe’s direct care workforce across all settings and
			 programs;
				(2)consultation with all agencies of the
			 State, Indian tribe, or tribal organization that collect data on the direct
			 care workforce, or data on programs under which services are provided in
			 connection with the direct care workforce, in order to streamline data
			 collection;
				(3)the development of
			 an implementation plan for establishing a comprehensive and ongoing program for
			 monitoring the volume, stability, and compensation of the direct care
			 workforce;
				(4)the implementation
			 of such program;
				(5)the sharing of information on best
			 practices on data collection and monitoring with other States, Indian tribes,
			 or tribal organizations; and
				(6)the formulation of
			 recommendations for appropriate steps to reduce State, local, or tribal
			 barriers to comprehensive direct care workforce data collection and monitoring
			 systems, including any necessary changes in State, local, or tribal
			 policies.
				(c)Distribution of
			 grants
				(1)Number of
			 grantsIn carrying out
			 subsection (a) the Secretary shall award
			 grants to not fewer than 5 States each year.
				(2)Geographic and
			 demographic diversityIn
			 selecting grant recipients under
			 subsection (a), the Secretary shall ensure
			 that grants are awarded to a diversity of grantees in terms of geography and
			 demographics.
				(3)PreferenceIn
			 selecting grant recipients under
			 subsection (a), the Secretary shall give
			 preference to States, Indian tribes, and tribal organizations with a relatively
			 high percentage of residents who require publicly financed long-term
			 services.
				(d)ApplicationTo apply for a grant under this section, an
			 entity shall submit an application to the Secretary in such form, in such
			 manner, and containing such information as the Secretary may require. At a
			 minimum, each such application shall include a description of the activities
			 for which funds are sought and a budget for use of the funds.
			(e)Technical
			 assistanceThe Secretary
			 shall provide technical assistance to States, Indian tribes, and tribal
			 organizations to develop comprehensive data collection and monitoring systems
			 to assess the adequacy and stability of the State’s direct care workforce under
			 subsection (b)(1).
			(f)State
			 definedFor purposes of this section:
				(1)Subject to
			 paragraph (2), the term
			 State means any of the 50 States, the District of Columbia, Puerto
			 Rico, Guam, the United States Virgin Islands, American Samoa, and the
			 Commonwealth of the Northern Mariana Islands.
				(2)The term
			 State includes, in lieu of any State listed in
			 paragraph (1), an entity designated by
			 such State to apply for a grant under this section.
				(g)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section for each of fiscal years 2012
			 through 2016.
			7.Direct care
			 worker recruitment, retention, and education grant program
			(a)In
			 generalThe Secretary shall
			 award grants on a competitive basis to States and other eligible entities for
			 the purpose of improving the recruitment, retention, and education of direct
			 care workers.
			(b)Use of
			 fundsA State or other eligible entity receiving a grant under
			 subsection (a) shall use the grant to—
				(1)establish, expand,
			 or upgrade training programs and infrastructure for direct care workers;
				(2)establish or
			 expand recruitment and retention programs for direct care workers, including
			 initiatives which—
					(A)improve the wages
			 and benefits offered to direct care workers; and
					(B)create and
			 implement career ladders for such workers; and
					(3)develop or expand
			 programs that—
					(A)promote the role
			 of direct care workers in new cost-effective models of providing services to
			 persons with disabilities and to persons with chronic health conditions and
			 other extended support needs; and
					(B)include approaches
			 such as remote monitoring, wellness, and prevention.
					(c)DiversityIn
			 selecting grant recipients under
			 subsection (a), the Secretary shall ensure
			 that grants are awarded to States or other eligible entities in a manner that
			 ensures that grant funds are used to enhance the direct care workforce—
				(1)in urban and rural
			 communities; and
				(2)that serves a
			 diverse patient population, including with respect to—
					(A)age;
					(B)income
			 level;
					(C)race and
			 ethnicity; and
					(D)disability
			 status.
					(d)Grant
			 periodThe Secretary—
				(1)may award grants
			 under this section for periods of not more than 3 years; and
				(2)may extend the
			 period of a grant under this section by not more than 3 years.
				(e)ApplicationTo
			 apply for a grant under this section, an entity shall submit an application to
			 the Secretary in such form, in such manner, and containing such information as
			 the Secretary may require.
			(f)Baseline
			 measures and benchmarksAs a condition on the receipt of a grant
			 under this section, the Secretary shall require each grantee to establish
			 baseline measures and benchmarks (meeting such requirements as the Secretary
			 may determine) in order to properly evaluate the impact of the work performed
			 by the grantee through the grant.
			(g)Supplement, not
			 supplantThe Secretary shall ensure that amounts provided to a
			 grantee under this section are used to supplement and not supplant other
			 Federal, State, or local public funds expended to improve the recruitment,
			 retention, and education of the direct care workforce.
			(h)Termination
			 authorityThe Secretary may terminate a grant agreement under
			 this section for good cause. Such good cause shall include a determination that
			 the grantee—
				(1)has
			 misappropriated funds provided under this section; or
				(2)has failed to make
			 adequate progress toward accomplishing any benchmark established under
			 subsection (f).
				(i)Reports and
			 auditsAs a condition on the receipt of a grant under this
			 section, the Secretary shall require each grantee to agree—
				(1)to report to the
			 Secretary on the activities carried out with the grant, including, at the
			 request of the Secretary, periodic spending reports; and
				(2)to allow the
			 Secretary to conduct periodic audits pertaining to funding received through the
			 grant.
				(j)Eligible
			 entityFor purposes of this section, the term eligible
			 entity means—
				(1)a State or
			 political subdivision of a State; or
				(2)any organization,
			 including a labor-management partnership, that is committed to carrying out the
			 activities set forth in subsection (b), whether in cooperation with a State, on
			 its own initiative, or in partnership with any other organization.
				8.Reports by
			 SecretaryNot later than 3
			 years after the date of awarding the first grant under section 6 or section 7,
			 the Secretary of Health and Human Services shall prepare and submit to the
			 Congress a report that describes the effectiveness of grants awarded under such
			 sections in achieving the purposes of such grants, including the effectiveness
			 of the programs funded by such grants in reducing turnover rates in the direct
			 care workforce.
		9.DefinitionsFor purposes of this Act:
			(1)Direct care
			 workerThe term direct
			 care worker has the meaning given each of the following terms in the
			 2010 Standard Occupational Classifications of the Department of Labor: Home
			 Health Aides [31–1011], Psychiatric Aides [31–1013], Nursing Assistants
			 [31–1014], and Personal Care Aides [39–9021].
			(2)Direct care
			 workforceThe term
			 direct care workforce means the workforce made up of direct care
			 workers.
			(3)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
			
